Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/23/21 has been entered.

Election/Restrictions
Applicant’s election without traverse of claims 16-19,21,23,25 in the reply filed on 6/23/21 is acknowledged.
  Specification
The title of the invention is not descriptive. The following title is suggested: 
CAMERA LENS ASSEMBLY COMPRISING FIVE LENSES OF +-++- OR +--+- REFRACTIVE POWERS.
Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.
Claim Objections
	Claim(s) 17,25 is/are objected to because of the following informalities:  
	Units should be defined for each claim, i.e., “mm".


 
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16,18,23 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lee (US 20180188501). 

    PNG
    media_image1.png
    377
    598
    media_image1.png
    Greyscale

Regarding claim 16, Lee teaches a camera lens assembly (Figs. 1-6), comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens (110-150, +-++-), wherein, 

the second lens has a negative refractive power; 
the third lens has a positive refractive power or a negative refractive power; 
the fourth lens has a positive refractive power; 
the fifth lens has a negative refractive power, and an object-side surface of the fifth lens is a concave surface at a paraxial position; and 
a center thickness CT3 of the third lens and an edge thickness ET3 of the third lens at a maximum radius satisfy: 0.8<CT3/ET3<1.2 (~ 1, as seen in Fig. 2).

Regarding claim 18, Lee further teaches the camera lens assembly according to claim 16, wherein an effective focal length f3 of the third lens and an effective focal length f4 of the fourth lens satisfy: f4/|f3|≤0.2 (10.71/69.27).

Regarding claim 23, Lee further teaches the camera lens assembly according to claim 16, wherein the effective focal length f of the camera lens assembly and the effective focal length f3 of the third lens satisfy: f/|f3|<0.2 ([105], 10.7/69.27).

Claim(s) 16,19,25 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Teraoka (US 20160266353). 

    PNG
    media_image2.png
    461
    430
    media_image2.png
    Greyscale

Regarding claim 16, Teraoka teaches a camera lens assembly (Fig. 1, Tables 1, 7), comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens (L1-L5, +--+-), wherein, 
the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface; 
the second lens has a negative refractive power; 
the third lens has a positive refractive power or a negative refractive power; 
the fourth lens has a positive refractive power; 
the fifth lens has a negative refractive power, and an object-side surface of the fifth lens is a concave surface at a paraxial position; and 
a center thickness CT3 of the third lens and an edge thickness ET3 of the third lens at a maximum radius satisfy: 0.8<CT3/ET3<1.2 (~ 1.1, as seen in Fig. 1).

Regarding claim 19, Teraoka further teaches the camera lens assembly according to claim 17, wherein an axial distance TTL from the object-side surface of the first lens to an image plane and half of a diagonal length ImgH of an effective pixel area on the image plane satisfy: TTL/ImgH≤1.6 (4.203/2.934).

Regarding claim 25, Teraoka further teaches the camera lens assembly according to claim 16, wherein an axial distance BFL from an image-side surface of the fifth lens to an image plane satisfies: 0.75≤BFL≤0.95 (0.946, not as part of rejections, Examiner notes limitations related to dimension may be obvious subject matter through scaling up/down a system).

Claim(s) 16-17,21 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by TANAKA (US 20150198789). 

    PNG
    media_image3.png
    573
    466
    media_image3.png
    Greyscale

Regarding claim 16, TANAKA teaches a camera lens assembly (Fig. 3, Tables 5, 25), comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens (L1-L5, +-++-), wherein, 
the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface; 

the third lens has a positive refractive power or a negative refractive power; 
the fourth lens has a positive refractive power; 
the fifth lens has a negative refractive power, and an object-side surface of the fifth lens is a concave surface at a paraxial position; and 
a center thickness CT3 of the third lens and an edge thickness ET3 of the third lens at a maximum radius satisfy: 0.8<CT3/ET3<1.2 (~ 1.1, as seen in Fig. 3).

Regarding claim 17, TANAKA further teaches the camera lens assembly according to claim 16, wherein an effective focal length f of the camera lens assembly and half of a maximal field-of-view HFOV of the camera lens assembly satisfy: f*tan(HFOV)>=3.0 (3.046, not as part of rejections, Examiner notes limitations related to dimension may be obvious subject matter through scaling up/down a system).

Regarding claim 21, TANAKA further teaches the camera lens assembly according to claim 16, wherein the effective focal length f of the camera lens assembly and a center thickness CT4 of the fourth lens satisfy: 7<f/CT4<9 (3.788/0.524=7.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234